Citation Nr: 0926185	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for residuals of stroke 
with left hemiplegia as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1959 to 
February 1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection. 

In May 2009, the Veteran and his wife testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

At the May 2009 personal hearing, the Veteran submitted a 
signed VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) authorizing VA to obtain treatment records 
of Dr. Batista for both of his claimed disabilities, and he 
asked that if these records were not already part of the 
record, he would like them to be obtained and associated with 
his claims folder.  

VA has a duty to assist a claimant in obtaining evidence to 
substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This duty to assist the Veteran is 
heightened when, as in this case, the Veteran's service 
treatment records are not available.  See Russo v. Brown, 9 
Vet. App. 46 (1996) (when a veteran's service medical records 
have been destroyed, VA has a heightened duty to assist the 
veteran; but the legal standard for proving a claim is not 
lowered).   Thus, a remand is necessary to obtain the 
requested medical treatment records.  

In addition, the Veteran testified that he had received 
medical treatment at a VA facility, but no VA treatment 
records are in the claims folder.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is necessary 
for the purpose of obtaining such records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran should be 
asked to identify where he has been treated.  Then, the 
RO/AMC should make arrangements to obtain those records and 
associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
medical treatment records of Dr. Batista 
identified in the Veteran's May 2009 VA 
Form 21-4142 and associate all evidence 
received with the claims folder. 

2.  Ask the veteran to identify all VA 
treatment facilities where he was treated 
for hypertension and/or residuals of a 
stroke and make arrangements to obtain any 
identified records.  Associate any 
evidence with the claims folder. 
3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



